DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 06/03/2021. Claims 5-6, and 15-16 are cancelled.  Claims 1-4, 7-14, and 17-20 are pending in this examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This examination is in response to US Patent Application No. 16/780,674.
Terminal Disclaimer

The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10554681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 7-14, and 17-20   are allowed.
 The following is an examiner’s statement of reasons for allowance:
This invention related to: computer security vulnerability assessment is performed with product binary data and product vulnerability data that correspond with product identification data. A correspondence between the product binary data and the product vulnerability data is determined, and a binaries- to-vulnerabilities database is generated. The binaries-to-
Regarding claim 1, although the prior art of record teaches  receiving, by a computerized system, a binaries-to-vulnerabilities database, formed from a binaries-to-products database and a product-to-vulnerabilities database, that provides a correspondence between product binary data and product vulnerability data, the product binary data including first binary hashes formed from a hash technique using strings of bits extracted from at least a portion of binary-level files of software products;  determining, by the computerized system, a known vulnerability of the target device based on 1) results of the scanning and 2) the correspondence between the product binary data and the product vulnerability data.
None of the prior art, alone or in combination teaches the product vulnerability data including known security vulnerabilities of the software products; generating, by the computerized system, second binary hashes formed from the same hash technique using strings of bits extracted from at least a portion of a target binary file from a target device; scanning, by the computerized system using the binaries-to-vulnerabilities database, target binary data of the target binary file from the target device to find matches between the second binary hashes and the first binary hashes  view of the other limitations of claim 1.
Regarding claim 11, although the prior art of record teaches  receiving, by the server device, a binaries-to-vulnerabilities database, formed from a binaries-to-products database and a product-to-vulnerabilities database, that provides a correspondence between product binary data determining, by the server device, a known vulnerability of the target device based on 1) results of the scanning and 2) the correspondence between the product binary data and the product vulnerability data.
None of the prior art, alone or in combination teaches  generating, by the server, second binary hashes formed from the same hash technique using strings of bits extracted from at least a portion of a target binary file from a target device; scanning, by the server device using the binaries-to-vulnerabilities database, target binary data of the target binary file from  the target device to find matches between the second binary hashes and the first binary hashes in view of the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497